Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-25 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:
Please change “resilient early claim” in line 2 to read “resilient ear clamp”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-6, 8, 10, 12, 16, 18, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter (EP 2116183 B1).
Regarding Claim 1, Vetter discloses a method of determining one or more vital sign parameters by a vital-sign measurement device ([0022], portable cardiovascular monitoring device of the invention can be used for the heart rate monitoring of a user), comprising: 
an accelerometer ([0053], motion sensor 16 is preferably a three dimensional accelerometer) in the measurement device ([0053], ear located device 1 possibly also comprises a motion sensor 16) measuring first motion information of a user wearing the measurement device ([0056], the motion reference signal provided by the motion sensor 16), the accelerometer being configured to measure motion in three dimensions ([0053], measuring acceleration along three axes),
 the measurement device being in an idle mode in which at least one opto-electronic sensor in the measurement device is deactivated ([0071], a motion sensor signal indicating that the user is at rest or is moving too irregularly may trigger the switching off of one or more CV (CV sensors include opto-electric PPG sensors) sensors); 
a processor ([0050], signal processing module 14 can be an adequately programmed digital signal processor or DSP or a general purpose microcontroller) in the measurement device (measurement device is formed by control device 13 and ear device 1. The module 14 is “in” the device since it is a part of the whole) switching the measurement device in an active mode if the first motion information passes a first motion threshold ([0071], the switching on and off of the CV sensor can be also controlled by the information provided by the motion sensor. It is implied that the control would be comparing the values to a threshold it determine on/off state), wherein in the active mode the at least one opto-electronic sensor is activated ([0071], CV sensor turned on would imply that opto-electric sensor, which is a part of a CV sensor, is activated); 
[0070], the CV sensor will be switched on for appropriate short periods of time when performing the reliability analysis), the at least one activated opto-electronic sensor exposing part of a skin tissue of the user to light ([0062], reliability analysis can be based on the characteristics of CV signals. The PPG CV signal requires irradiating a portion of the cartilage of the external ear in [0025]) and measuring at least one optical response signal associated with the exposed skin tissue ([0026], optical radiation receiver 6 is disposed in the casing 2 so that it can pick up the portion of the optical radiation emitted by the emitter 5 that has passed through the thickness of the external ear), the response signal comprising a plurality of pulses ([0049], measured electrical PPG signal are pulses), the processor selecting or rejecting one or more pulses in the at least one optical response signal ([0065], estimation of a single robust user's heart rate can be obtained by combining the different heart rate estimations according to their reliability indicators or by selecting the heart rate estimations having the highest reliability indicator), 
the selecting or rejecting of a pulse being based on one or more morphology characteristics of the pulse ([0062], reliability analysis can be based on the characteristics of CV signals and/ or associated heart rate estimations such as: the signal amplitude, pulse frequency, pulse frequency variations, and/or signal-to-noise ratio. Indeed, a signal having a too low pulse amplitude and/or a pulse frequency that is not plausible, i.e., too low, too high or too irregular, etc., may be determined as unreliable); and, 
if one or more pulses of the at least one optical response signal are selected by the processor ([0067], a reliability indicator of "1" will correspond to a signal that is determined as reliable), the processor determining one or more vital sign parameters based on the one or more selected pulses ([0068], selecting the heart rate estimations having the highest reliability indicator). 
Regarding Claim 3, Vetter discloses the method according to claim 1 as described above, wherein selecting or rejecting one or more pulses comprises: comparing the second motion information associated with one or more pulses in the one or more optical response signals with a second motion [0062], the reliability analysis can also be performed based on or in combination with other parameters such as a low motion sensor signal (second motion information), indicating that the user is at rest, or, conversely, a highly irregular motion sensor signal. It is implied that these values would be compared to a threshold to determine the “low” or “highly irregular” states. Also, in [0063], other methods can also be used such relying on a threshold level).  
Regarding Claim 4, Vetter discloses the method according to claim 1 as described above, wherein selecting or rejecting one or more pulses comprises: determining one or more morphology characteristics of one or more pulses in the one or more optical response signals; and comparing at least one morphology characteristic of a pulse in the one or more optical response signals ([0062], reliability analysis can be based on the characteristics of CV signals and/ or associated heart rate estimations such as: the signal amplitude, pulse frequency, pulse frequency variations, and/or signal-to-noise ratio. Indeed, a signal having a too low pulse amplitude and/or a pulse frequency that is not plausible) with a morphology threshold value (It is implied from “too low” or “too high” that the values are being compared to a threshold. Also in [0063], other methods can also be used such as relying on a threshold level for comparison).  
Regarding Claim 5, Vetter discloses the method according to claim 1 as described above, wherein selecting or rejecting one or more pulses comprises: determining one or more variations in one or more morphology characteristics of subsequent pulses in at least one optical response signal ([0063], assessment of beat to beat variations in signal amplitudes and interbeat intervals); and comparing a variation in a morphology characteristic with a morphology variation threshold value ([0063], relying on a threshold level for comparison).  
Regarding Claim 6, Vetter discloses the method according to claim 1 as described above, further comprising: after the measuring period, the processor switching the measurement device to the idle [0072], In the case all CV sensor signals are unreliable (reliability analyses is performed after measurement), the CV sensors can be switched off and the monitoring device is put in a stand-by mode).  
Regarding Claim 8, Vetter discloses the method according to claim 1 as described above, wherein determining one or more vital sign parameters comprises: determining a heartbeat rate based on the selected pulses ([0065], An estimation of a single robust user's heart rate can be obtained by combining the different heart rate estimations according to their reliability indicators or by selecting the heart rate estimations having the highest reliability indicator).  
Regarding Claim 10, Vetter discloses the method according to claim 1 as described above, wherein the at least one opto-electronic sensor comprises one or more light emitting devices ([0025], the emitter 5 comprises one or more sources of optical radiation) for exposing part of a skin tissue of the user to light of one or more wavelengths ([0025], preferably two infrared light emitting devices (LEDs) emitting at one or more different wavelengths) and one or more light detecting devices for measuring one or more optical response signals associated with the exposed skin tissue ([0026], optical radiation receiver 6 is disposed in the casing 2 so that it can pick up the portion of the optical radiation emitted by the emitter 5 that has passed through the thickness of the external ear).  
Regarding Claim 12, Vetter discloses the method according to claim 1 as described above wherein the measurement device is configured as an ear-worn measuring device ([0024], a first ear located device 1 with a generally circular casing 2 adapted to be placed inside or against the external ear (auricle) of a user).
Regarding Claim 16, Vetter discloses a wireless vital-sign measurement device ([0052], this configuration allows the wireless transmission of the sensor signals) comprising: 
a processor ([0032], signal processing module 14 can be installed to the existing media player or handheld computing device or, alternatively, the processor of the media player or handheld computing device can be used for the sensor signal processing);
[0053], motion sensor 16) configured for measuring movement of the user wearing the measurement device in three dimensions ([0053], for measuring acceleration along three axes); 
at least one optoelectronic sensor ([0025], emitter 5 and receiver 6 for the PPG sensor) configured to expose part of a skin tissue of the user to light ([0025], emitter 5 comprises one or more sources of optical radiation, preferably two infrared light emitting devices (LEDs) emitting at one or more different wavelengths. In the present configuration, these sources irradiate a portion of the cartilage of the external ear) and measuring one or more optical response signals associated with the exposed skin tissue ([0026], optical radiation receiver 6 is disposed in the casing 2 so that it can pick up the portion of the optical radiation emitted by the emitter 5 that has passed through the thickness of the external ear); 
wherein the processor is configured to: activate the at least one opto-electronic sensor ([0070], the CV ([0015], a first cardiovascular (CV) sensor based on a PPG technique) sensor will be switched on (implied that the controller is switching on) for appropriate short periods of time when performing the reliability analysis and switched off again, unless the latter reliability analysis determines the CV sensor signal to be reliable enough) in order to expose part of a skin tissue of the user to light and measuring ([0064], the reliability analysis involves inspecting the CV sensor signal amplitude. Because the CV sensor in this case is a PPG, the signal is generated by exposing light to the skin and measuring the response), during a predetermined measuring period ([0070], appropriate short periods of time), at least one optical response signal associated with the exposed skin tissue, the response signal comprising a plurality of pulses ([0062], PPG signal. One of ordinary skill would understand that a PPG signal produces plurality of pulses), 
wherein the opto-electronic sensor is activated on the basis of first motion information measured by the accelerometer before the opto-electronic sensor was activated ([0071], the switching on and off of the CV sensor can be also controlled by the information provided by the motion sensor); and, 
selecting or rejecting a pulse in the at least one optical response signal based on the basis of one or more morphology characteristics of the pulse ([0062], reliability analysis can be based on the characteristics of [PPG signal] and/ or associated heart rate estimations such as: the signal amplitude, pulse frequency, pulse frequency variations, and/or signal-to-noise ratio); and, 
if one or more pulses are selected, determining one or more vital sign parameters based on the one or more selected pulses ([0065], An estimation of a single robust user's heart rate can be obtained by combining the different heart rate estimations (one estimate being from a PPG sensor) according to their reliability indicators or by selecting the heart rate estimations having the highest reliability indicator).    
Regarding Claim 18, Vetter discloses the wireless vital-sign measurement device according to claim 16 as described above, wherein the measurement device is configured as an ear-worn measuring device ([0024], The device comprises a first ear located device 1 with a generally circular casing 2 adapted to be placed inside or against the external ear (auricle) of a user).  
Regarding Claim 24, Vetter discloses the method of claim 1 as described above, wherein the measurement device is a wireless measurement device ([0052], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4. This configuration allows the wireless transmission of the sensor signals).  
Regarding Claim 25, Vetter discloses the method of claim 4 wherein the morphology characteristics include at least one of pulse length, amplitude and standard deviation ([0062], reliability analysis can be based on the characteristics of CV signals and/ or associated heart rate estimations such as: the signal amplitude).
[0025], emitter 5 comprises one or more sources of optical radiation, preferably two infrared light emitting devices (LEDs)) and the one or more light detecting devices is one or more photodiodes ([0026], receiver 6 comprises a plurality of optical detectors, preferably two pairs of photodiodes). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1)  as applied to claim 12 above, and further in view of Oh (US 20100152557 A1).
Regarding Claim 13, Vetter discloses the method according to claim 12 as described above, 
wherein the ear worn measuring device includes a resilient early claim ([0025], hook 4) for attaching the measurement device to the ear of the user ([0024], hook 4 whose free end part is adapted to hang behind the external ear of a user, as is usual for earphones used with off-the-shelf walkmans, MP players, or ipod, etc.) and 
the measurement device comprises a housing ([0024], casing 2) for housing the processor ([0052], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4. This configuration allows the wireless transmission of the sensor signals), the housing housing the at least one opto-electronic sensor ([0026], optical radiation receiver 6 is disposed in the casing 2), wherein when attached the measuring device is attached to the ear using the resilient ear clamp ([0026], hook 4, on the side which is in contact with the user's skin implies the device is attached to the ear), the housing is pressed against a back of the ear or a posterior auricle of the ear ([0028], the optical emitter 5 and the optical radiation receiver 6 can be placed along the hook 4, on the side which is in contact with the user's skin, for example, in a region in vicinity with the posterior auricular artery).  
However, Vetter does not explicitly disclose the housing comprising a protrusion for housing the processor and the at least one opto-electronic sensor, the protrusion housing at least part of the opto-electronic sensor, wherein when attached the measuring device is attached to the ear using the resilient ear clamp, the a contact part of the protrusion is pressed against a back of the ear or a posterior auricle of the ear.  
[0003], earphone incorporating the apparatus having a sensor for measuring biological information by contact with a portion of a user's body) wherein a housing (See annotated Fig. 5C, housing is labeled “5”) comprises a protrusion ([0062], earphone 1), the protrusion housing at least part of an opto-electronic sensor ([0062], PD 2b is disposed on the earphone 1 shown in Fig. 5C), and a contact part ([0062], earphone 1) is pressed against a back of the ear ([0062], positioned at an opposite side of the user's earlobe 3. The “opposite side” is the back of the earlobe from the perspective of the emitter 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Vetter to include the protrusion as taught by Oh to create a close contact between the measuring device and the ear (Oh [0064]). A close contact ensures a more accurate measurement and increase the effectiveness of the device. One of ordinary skill in the art would recognize that the placement of the processor, either in the housing or in the protrusion of the housing, is a mere design choice that would be obvious to make to optimize the device to fit design constraints. 
Annotated Fig. 5C:

    PNG
    media_image1.png
    428
    389
    media_image1.png
    Greyscale

19 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1)  as applied to claim 18 above, and further in view of Oh (US 20100152557 A1).
Regarding Claim 19, Vetter discloses the wireless vital-sign measurement device according to claim 18 as described above, 
wherein the ear-worn measuring device includes a resilient ear clamp ([0025], hook 4 whose free end part is adapted to hang behind the external ear of a user, as is usual for earphones used with off-the-shelf walkmans, MP players, or ipod, etc.) for attaching the measuring device to the ear of the user ([0024], is adapted to hang behind the external ear of a user) and 
the measurement device comprises a housing ([0024], casing 2) for housing the processor ([0052], signal processing module 14 may be housed within the ear located device 1, for example, within the hook 4. This configuration allows the wireless transmission of the sensor signals) and for housing the at least one opto-electronic sensor ([0026], optical radiation receiver 6 is disposed in the casing 2), the housing comprising at least part of the opto-electronic sensor ([0026], optical radiation receiver 6 is disposed in the casing 2), wherein when the measuring device is attached to the ear using the resilient ear clamp ([0026], hook 4, on the side which is in contact with the user's skin implies the device is attached to the ear), the housing is pressed against a back of the ear or a posterior auricle of the ear ([0028], the optical emitter 5 and the optical radiation receiver 6 can be placed along the hook 4, on the side which is in contact with the user's skin, for example, in a region in vicinity with the posterior auricular artery).  
However, Vetter does not explicitly disclose the device wherein the housing comprises a protrusion, the protrusion housing at least part of the opto-electronic sensor, or a contact part of the protrusion is pressed against a back of the ear or a posterior auricle of the ear.  
Oh teaches an earphone incorporating the apparatus having a sensor for measuring biological information by contact with a portion of a user's body ([0003], earphone incorporating the apparatus having a sensor for measuring biological information by contact with a portion of a user's body) wherein a housing (See annotated Fig. 5C above, housing is labeled “5”) comprises a protrusion ([0062], earphone 1), the protrusion housing at least part of the opto-electronic sensor ([0062], PD 2b is disposed on the earphone 1 shown in Fig. 5C), and a contact part ([0062], earphone 1) is pressed against a back of the ear ([0062], positioned at an opposite side of the user's earlobe 3. The “opposite side” is the back of the earlobe from the perspective of the emitter 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Vetter to include the protrusion as taught by Oh to create a close contact between the measuring device and the ear (Oh [0064]). A close contact ensures a more accurate measurement and increase the effectiveness of the device. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (EP 2116183 B1) and in view of Oh (US 20100152557 A1).
Regarding Claim 21, Vetter disclose a wireless device ([0052], this configuration allows the wireless transmission of the sensor signals) ear-wearable vital-sign measurement device ([0024], a first ear located device 1 for portable cardiovascular monitoring) comprising: 
a processor ([0050], signal processing module 14 can be an adequately programmed digital signal processor or DSP or a general purpose microcontroller), 
at least one opto-electronic sensor ([0025]-[0026], light emitter 5 and optical radiation receiver 6) configured to expose part of a skin tissue of the user to light ([0025], emitter 5 comprises one or more sources of optical radiation, these sources irradiate a portion of the cartilage of the external ear) and measuring one or more optical response signals associated with the exposed skin tissue ([0026], optical radiation receiver 6 is disposed in the casing 2 so that it can pick up the portion of the optical radiation emitted by the emitter 5 that has passed through the thickness of the external ear); 
[0024], generally circular casing 2) for housing the processor ([0052], the signal processing module 14 may be housed within the ear located device 1) and the at least one opto-electronic sensor ([0026], optical radiation receiver 6 is disposed in the casing 2);  
5a resilient ear clamp ([0025], hook 4) connected to the housing ([0024], The casing 2 is fastened to a hook 4) for attaching the measurement device to the ear of the user ([0024], is adapted to hang behind the external ear of a user, as is usual for earphones used with off-the-shelf walkmans, MP players, or ipod, etc.). 
However, Vetter does not explicitly disclose the housing comprising a protrusion, the protrusion housing at least part of the opto-electronic sensor, wherein when the measurement device is attached to the ear using the ear clamp, a contact part of the protrusion is pressed against a part of the ear of the user or a part of a back of the ear of the user. 
Oh teaches an earphone incorporating the apparatus having a sensor for measuring biological information by contact with a portion of a user's body ([0003], earphone incorporating the apparatus having a sensor for measuring biological information by contact with a portion of a user's body) wherein a housing (See annotated Fig. 5C above, housing is labeled “5”) comprises a protrusion ([0062], earphone 1), the protrusion housing at least part of an opto-electronic sensor ([0062], PD 2b is disposed on the earphone 1 shown in Fig. 5C), wherein when the measurement device is attached to the ear using the ear clamp (see Fig. 5C, device is attached to ear), a contact part ([0062], earphone 1) is pressed against a back of the ear ([0062], positioned at an opposite side of the user's earlobe 3. The “opposite side” is the back of the earlobe from the perspective of the emitter 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Vetter to include the protrusion as taught by Oh to create a close contact between the measuring device and the ear (Oh [0064]). A close contact ensures a more accurate measurement and increase the effectiveness of the device. 
The contact party is integrally formed with the housing making it resilient. See Fig. 5C).  
Regarding Claim 23, modified Vetter teaches the wireless vital-sign measurement device according to claim 21 as described above, and Oh further teaches wherein the protrusion comprises a base (See “D1” in annotated Fig. 5C produced below) that resiliently connects the contact part to the housing (Protrusion is formed integrally to housing as is shown in Fig. 5C), the dimensions of the base being smaller than the dimensions of the contact part (See Annotated Fig. 5C produced below. D1, the base, is smaller than D2, the contact part).
Annotated Fig. 5C:
  
    PNG
    media_image2.png
    428
    387
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791